In a proceeding pursuant to CPLR article 75 to stay arbitration of an agreement dated April 30, 1998, and a cross petition, inter alia, to compel arbitration, the appeal is from an order of the Supreme Court, Nassau County (Dunne, J.), dated November 1, 1999, which denied the petition and granted the cross petition.
Ordered that the order is affirmed, with costs.
The parties’ agreements do not expressly state that compliance with certain procedures are conditions precedent to arbitration. Accordingly, the question of whether the respondent complied with such procedures is not a ground to stay arbitration (see, Matter of Westchester County Correction Officers Benevolent Assn. v County of Westchester, 251 AD2d 338).
The appellant’s remaining contentions are without merit (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 8). Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.